Monks, J.
Appellant commenced this action against appellees in the Tipton Circuit Court, and demanded judgment for $10,000. A demurrer for want of facts was sustained to plaintiff’s complaint and judgment rendered against her on demurrer. She appealed to the Appellate Court where the judgment of the lower court was affirmed. From this judgment of the Appellate Court appellant seeks to prosecute an appeal to this court under subdivision 3, §1337j Burns 1901 (Acts 1901, p. 565).
These facts are substantially the same as those in Crum v. North Vernon Pump, etc., Co. (1904), ante, 596, where it was held by this court that no appeal would lie in such a case under the third subdivision of §1337j, supra. Upon the authority in that case, this appeal from the Appellate Court is dismissed.